                   Case 2:16-md-02724-CMR Document 1393 Filed 06/01/20 Page 1 of 2



                                       FINE, KAPLAN AND BLACK, R.P.C.
                                                  ATTORNEYS AT LAW
                                          ONE SOUTH BROAD STREET, 23RD FLOOR                       ALLEN D. BLACK
ROBERTA D. LIEBENBERG
                                           PHILADELPHIA, PENNSYLVANIA 19107                       ARTHUR M. KAPLAN
                                                                                                 DONALD L. PERELMAN
MICHAEL D. BASCH                                                                                  MATTHEW DUNCAN
JEFFREY S. ISTVAN                                       (215) 567-6565                             ELISE E. SINGER
GERARD A. DEVER                                                                                   ROBERT A. LARSEN
PAUL COSTA                                        FAX: (215) 568-5872
                                                                                                  JOSEPH J. BORGIA
ADAM J. PESSIN                                    E-mail: mail@finekaplan.com                       OF COUNSEL
MARY L. RUSSELL                                      www.finekaplan.com
RIA C. MOMBLANCO                                                                                   AARON M. FINE
JESSICA D. KHAN                                                                                      1923-2013




                                                                 June 1, 2020

         Filed via ECF

         The Honorable Cynthia M. Rufe
         United States District Court
          for the Eastern District of Pennsylvania
         James A. Byrne U.S. Courthouse
         601 Market Street, Suite 12614
         Philadelphia, PA 19106

         Re:       In re: Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724

         Dear Judge Rufe:

                 We write on behalf the undersigned private plaintiffs, pursuant to the Court’s May 27
         Order (Docket No. 1390), to state our position with regard to the potential effect on bellwether
         selection of the Plaintiff States’ anticipated filing of a third complaint in June 2020.

                 The States’ new complaint will have no effect on the selection of bellwethers for the
         Classes. Special Master Marion has recommended the Clobetasol, Clomipramine and Pravastatin
         cases as bellwethers for the EPP and DPP Classes and has noted that the Kroger DAPs seek to
         participate in the bellwethers unless doing so becomes infeasible. The EPP and DPP individual
         drug cases have been pending for more than three years, and they are representative of the 51
         single-drug cases, all of which were filed in 2016 and 2017. The States’ new complaint will not
         change any of that. The single-drug cases still will be the oldest cases in the MDL; as a category,
         they still will need to be included in the bellwether process; and nothing in the new States’
         complaint will change the appropriateness of the Clobetasol, Clomipramine and Pravastatin cases
         as the single-drug bellwethers.

                 Indeed, as noted in Mr. Nielsen’s recent letter, the States’ third complaint will not even
         affect the selection of the States’ bellwether, as no party is going to advocate that the new
         complaint be a bellwether.

                Waiting several weeks for the filing of the new complaint, followed (presumably) by a
         request from Defendants for yet more briefing and oral argument, will yield nothing but delay.
         The Court ordered the bellwether selection process in October 2019. After numerous meetings
             Case 2:16-md-02724-CMR Document 1393 Filed 06/01/20 Page 2 of 2

      The Honorable Cynthia M. Rufe
      June 1, 2020
      Page 2

      and written submissions in an adversarial process, Special Master Marion issued his Report and
      Recommendation in February 2020. Since that time, Defendants have submitted six briefs, and
      Plaintiffs have submitted two, plus the current round of letters. The issue is joined. There is
      nothing to be gained, but much time to be lost, from yet more process.

                                                 Very truly yours,


      /s/    Roberta D. Liebenberg               /s/    Dianne M. Nast
      Roberta D. Liebenberg                      Dianne M. Nast
      FINE, KAPLAN AND BLACK, R.P.C.             NASTLAW LLC
      One South Broad Street, 23rd Floor         1101 Market Street, Suite 2801
      Philadelphia, PA 19107                     Philadelphia, PA 19107
      215-567-6565                               215-923-9300
      rlibenberg@finekaplan.com                  dnast@nastlaw.com

      Lead and Liaison Counsel for the           Lead and Liaison Counsel for the
      End-Payer Plaintiffs                       Direct Purchaser Plaintiffs


      /s/ Jonathan M. Cuneo                      /s/    William J. Blechman
      Jonathan W. Cuneo                          William J. Blechman
      CUNEO, GILBERT & LADUCA LLP                KENNY NACHWALTER, P.A.
      4725 Wisconsin Ave. NW, Suite 200          1441 Brickell Avenue, Suite 1100
      Washington, DC 20016                       Miami, Florida 33131
      202-789-3960                               305-373-1000
      jonc@cuneolaw.com                          wblechman@knpa.com

      Lead Counsel for the                       Counsel for the Kroger Direct Action Plaintiffs
      Indirect Reseller Plaintiffs               and Liaison Counsel for DAPs


cc:   David H. Marion, Esquire (via email)
      Bruce P. Merenstein, Esquire (via email)
      Dan Regard (via email)
      Morgan S. Birch, Esquire (via email)
      MDL2724AllDeftsService@pepperlaw.com (via email)
      MDL2724plaintiffsleadsetc@ag.ny.gov (via email)
